Case 8:21-cv-00775-DOC-ADS Document 1 Filed 04/24/21 Page 1 of 10 Page ID #:1




1    GESSIN LTD
2    Jesse Gessin (SBN 263889)
     Jesse@Gessin.Ltd
3    Mailing – 806 E. Avenida Pico, Suite I-291,
4    San Clemente, CA 92673
     Physical – 910 South El Camino Real, Suite 201,
5    San Clemente, CA 92672
6    Tel.: (949) 328-6629
7    Attorney for Plaintiff Dannielle Fewster

8                          UNITED STATES DISTRICT COURT

9                        CENTRAL DISTRICT OF CALIFORNIA

10
     DANNIELLE FEWSTER, an individual, Civil Case No.: 8:21-cv-00775
11
            Plaintiff,
12
                                         COMPLAINT FOR DECLARATORY
     -vs-                                RELIEF AND REQUEST FOR
13                                       TEMPORARY RESTRAINING
     HOAG MEMORIAL HOSPITAL              ORDER AND INJUNCTIVE RELIEF
14   PRESBYTERIAN, a California
     Corporation; and DOES 1 through 25,
     inclusive,                            1. Violation of the Free Exercise
15                                            Clause of the First Amendment
16          Defendants.                       of the United States
                                              Constitution
17                                         2. Violate of the Right to Privacy
     Steven Bloom, an individual,             Guaranteed Under the Fourth
18                                            Amendment of the United
            Party in Interest                 States Constitution
19
                                           3. Violation of the Right to
20                                            Privacy Guaranteed under the
                                              Fourteenth Amendment of the
21                                            United States Constitution
                                           4. Violation of Section 504 of the
22                                            Rehabilitation Act of 1973 (29
23                                            U.S.C. § 794)
                                           5. Violation of The Americans
24                                            With Disability Act 42 U.S.C.
                                              §12101 et seq.
25
                                                REQUEST FOR EMERGENCY
26                                              TEMPORARY RESTRAINING
27                                              ORDER INJUNCTIVE RELIEF –
                                                FRCP 65
28

                                                       COMPLAINT FOR INJUNCTIVE RELIEF
Case 8:21-cv-00775-DOC-ADS Document 1 Filed 04/24/21 Page 2 of 10 Page ID #:2




1          Plaintiff, DANNIELLE FEWSTER, alleges the following:
2                                       JURISDICTION
3          1.     Counts in this Action arise out of the First, Fourth and Fourteenth
4    Amendments to the United States Constitution, The Rehabilitation Act of 1973 (29
5    U.S.C. § 794) and The Americans With Disabilities Act 42 U.S.C. §12101 et seq.
6                                            VENUE
7          2.     Venue is proper in the United States District Court for the Central District
8    of California, pursuant to 28 U.S.C sections 84 and 1391. The events that gave rise to
9    this complaint are occurring in Newport Beach, Orange County, in the State of
10   California, and one or more of the defendants has its Principal Place of Business in
11   Newport Beach, Orange County, California.
12                                          PARTIES
13         3.     Dannielle Fewster is an adult and resident of the State of California. She is
14   the daughter of Susan Bloom.
15         4.     Defendant HOAG MEMORIAL HOSPITAL PRESBYTERIAN (HOAG)
16   is a hospital corporation with its principal place of business in Newport Beach,
17   California. Plaintiff is informed and believes, and on the basis of said information and
18   belief, alleged that HOAG receives funding from the state and federal government
19   which is used to directly and indirectly provide healthcare services to individuals
20   including but not limited to Susan Bloom.
21         5.     Plaintiff is ignorant of the true names and capacities of defendants sued
22   herein as Does 1 through 10, inclusive, and therefore sues these defendants by such
23   fictitious names and capacities. Plaintiff is informed and believe and based thereon
24   allege that each of the fictitiously named defendants is responsible in some manner for
25   the occurrences herein alleged, and that Plaintiff’s injuries as herein alleged were
26   proximately caused by the actions and/or in-actions of said Doe defendants. Plaintiff
27   will amend this complaint to include the true identities of said Doe defendants when
28

                                               -1-
Case 8:21-cv-00775-DOC-ADS Document 1 Filed 04/24/21 Page 3 of 10 Page ID #:3




1    they are ascertained.
2          6.     At all times mentioned, each of the defendants was acting as the agent,
3    principal, employee, and/or employer of one or more of the remaining defendants and
4    was, at all times herein alleged, acting within the purpose, course, and scope of such
5    agency and/or employment for purposes of respondent superior and/or vicarious liability
6    as to all other defendants.
7          7.     At all times mentioned herein, the defendants, and each of them, employed,
8    hired, trained, retained, and/or controlled the actions of all other defendants, and each
9    of them.
10                                            FACTS
11         8.     Plaintiff expressly incorporates the facts presented in the Declaration of
12   Dannielle Fewster. Exhibit A.
13   FACTS WARANTING EMERGENCY TEMPORARY RESTRAINING ORDER
14                                 AND INJUNCTIVE RELIEF
15         9.     There is a substantial likelihood of success on the merits given the wealth
16   of decisional authority, both in the Court of Appeal, and the U.S. Supreme Court
17   demonstrating the constitutional rights people have over their decision making role in
18   their healthcare and for biological offspring over the healthcare decisions concerning
19   their parents.
20         10.    The injuries threatened if the conduct is not enjoined will be irrevocable
21   and irreparable, Susan Bloom will not be given life sustaining treatment.
22         11.    The threatened injury is death to Susan and loss of a mother to Dannielle.
23         12.    The issue of a person’s healthcare decisions is one of great public concern.
24   Therefore, granting of preliminary injunction is in the public interest.
25                 TERMS OF THE PROPOSED RESTRAINING ORDER
26         13.    Plaintiff seeks to have Defendant Hoag Memorial Hospital Presbyterian, to
27   the extent permissible within applicable medical standards of care, institute life
28

                                                -2-
Case 8:21-cv-00775-DOC-ADS Document 1 Filed 04/24/21 Page 4 of 10 Page ID #:4




1    sustaining medical treatment including, but not limited to, percutaneous endoscopic
2    gastrostomy (PEG) and/or tracheotomy.
3          14.    Plaintiff seeks to have Defendant Hoag Memorial Hospital Presbyterian
4    initiate the provision of nutrition to Susan.
5          15.    Plaintiff seeks to have to take all medically available steps/measures to seek
6    to improve Susan’s health and prolong her life including nutrition including the insertion
7    of a tracheostomy tube and a gastric tube.
8          16.    Plaintiff seeks to be provided ample time and support (including the
9    placement of the tracheostomy tube and the gastric tube) to assess Susan’s
10   responsiveness to life sustaining treatment.
11                                        FIRST COUNT
12           (Violation of First Amendment Rights – Free Exercise of Religion)
13         17.    Plaintiff incorporate by reference as if fully set forth herein paragraphs 1-
14   16.
15         18.    This action arises under the United States Constitution, particularly under
16   the provisions of the Free Exercise Clause of the First Amendment to the Constitution
17   of the United States.
18         19.    The acts complained herein are being committed by the Defendant, and are
19   depriving Plaintiff Fewster and Susan Bloom of their rights to freely express their
20   religious beliefs. The denial of these rights threatens the very existence of Susan and
21   will completely sever the relationship that still endures between Dannielle and Susan.
22         20.    Plaintiff prays for relief in the form of a declaration of the right of Plaintiff
23   Dannielle Fewster to exercise control over the determination of the healthcare to be
24   provided to and received by Susan Bloom and a declaration Defendant’s conduct in
25   refusing to provide life sustaining medical procedures is unconstitutional as an
26   interference with Plaintiff’s exercise of their religious beliefs.
27         21.    Plaintiff prays for an injunction requiring Defendant Hoag Memorial
28

                                                 -3-
Case 8:21-cv-00775-DOC-ADS Document 1 Filed 04/24/21 Page 5 of 10 Page ID #:5




1    Hospital Presbyterian, to the extent permissible within applicable medical standards of
2    care, institute life sustaining medical treatment including, but not limited to, mandating
3    introduction of nutritional support, insertion of a tracheostomy tube, gastric tube, and to
4    provide other medical treatments and protocols designed to promote Susan’s maximum
5    level of medical improvement and provision of sufficient time to evaluate Susan’s
6    responsiveness to treatment.
7                                       SECOND COUNT
8                 (Violation of Fourth Amendment Rights – Privacy Rights)
9          22.    Plaintiff incorporates, herein by reference, paragraphs 1 through 21 a
10   though fully set forth herein.
11         23.    This action arises under the United States Constitution, particularly under
12   the provisions of the Privacy Rights established and recognized as existing within and
13   flowing from Fourth Amendment to the Constitution of the United States.
14         24.    Each of the acts complained of herein was committed by the Defendant,
15   and each of them, and by seeking to deny Dannielle Fewster and Susan Bloom of the
16   rights to privacy including but not limited to their rights to have control over Susan’s
17   health care, by refusing to provide health care to Susan, and by denying Dannielle the
18   right to have control over the health care decisions affecting Susan, which are
19   recognized under the Fourth Amendment of the U.S. Constitution.
20         25.    The conduct of the Defendant, and each of them, has deprived Plaintiff of
21   the rights of privacy that she should have over medical decisions for Susan.
22         26.    As a direct and proximate result of Defendant’s conduct, as alleged herein,
23   Plaintiff is in great risk of the death of Susan Bloom occurring. She has been suffering,
24   as has Dannielle Fewster by being prohibited from obtaining proper care for Susan and
25   by being deprived of the right of knowing that Susan was being cared for and, instead,
26   fearing that she is becoming weaker and dying because of the refusal of the Defendant
27   to provide treatment.
28

                                                -4-
Case 8:21-cv-00775-DOC-ADS Document 1 Filed 04/24/21 Page 6 of 10 Page ID #:6




1          27.    Plaintiff prays for relief in the form of a declaration of her rights of privacy
2    relating to her right to control Susan’s medical decisions and choices. Plaintiff further
3    requests declaratory relief that the application of the determination of the healthcare to
4    be provided to and be received by Susan Bloom and a declaration that the application of
5    California Health and Safety Code § 7181, in the manner in which Defendant seeks to
6    do so, so as to deprive Plaintiff of her ability to choose life sustaining medical treatment
7    is an unconstitutional interference with Plaintiff’s exercise of rights to privacy.
8          28.    Plaintiff prays for an injunction requiring Defendant Hoag Memorial
9    Hospital Presbyterian, to the extent permissible within applicable medical standards of
10   care, institute life sustaining medical treatment including, but not limited to, mandating
11   introduction of nutritional support, insertion of a tracheostomy tube, gastric tube, and to
12   provide other medical treatments and protocols designed to promote Susan’s maximum
13   level of medical improvement and provision of sufficient time to evaluate Susan’s
14   responsiveness to treatment.
15                                       THIRD COUNT
16                 (Violation of Fourteenth Amendment Rights to Privacy)
17         29.    Plaintiff incorporates, herein by reference, paragraphs 1 through 28 as
18   though fully set forth herein.
19         30.    This action arises under the United States Constitution, particularly under
20   the provisions of the Fourteenth amendment and its right to privacy.
21         31.    Each of the acts complained of herein was committed by the Defendant,
22   and each of them, and by seeking to deny Dannielle Fewster and Susan Bloom the rights
23   to privacy including but not limited to their rights to have control over Susan’s health
24   care, by refusing to provide health care to her, and by denying Danielle the right to have
25   control over the health care decisions affecting Susan, which are recognized under the
26   Fourteenth Amendment of the U.S. Constitution.
27         32.    Plaintiff prays for relief in the form of a declaration of her rights to Privacy
28

                                                -5-
Case 8:21-cv-00775-DOC-ADS Document 1 Filed 04/24/21 Page 7 of 10 Page ID #:7




1    of the healthcare decisions concerning Susan’s rights to exercise control over her
2    medical decisions and that the efforts to/decision of HOAG to preclude Susan from
3    medically viable life sustaining procedures is an unconstitutional interference with
4    Plaintiff’s Privacy Rights.
5          33.    Plaintiff prays for an injunction requiring Defendant Hoag Memorial
6    Hospital Presbyterian, to the extent permissible within applicable medical standards of
7    care, institute life sustaining medical treatment including, but not limited to, mandating
8    introduction of nutritional support, insertion of a tracheostomy tube, gastric tube, and to
9    provide other medical treatments and protocols designed to promote Susan’s maximum
10   level of medical improvement and provision of sufficient time to evaluate Susan’s
11   responsiveness to treatment.
12                                     FOURTH COUNT
13                       (Violation of the Federal Rehabilitation Act)
14         34.    Plaintiff incorporates, herein by reference, paragraphs 1 through 33 as
15   though fully set forth herein.
16         35.    Susan Bloom is a handicapped and/or disabled individual as that term is
17   defined under bother the Rehabilitation Act of 1973.
18         36.     Section 504 of the Rehabilitation Act prohibited discrimination against an
19   “otherwise qualified” handicapped individual, solely by reason of his or her handicap,
20   under any program or activity receiving federal financial assistance.
21         37.    Hospitals such as Defendant Hoag Memorial Hospital Presbyterian, that
22   accepts Medicare and Medicaid funding, is subject to the Rehabilitation Act.
23         38.    The reason for withholding medically viable life sustaining treatment for
24   Susan Bloom over her daughter’s objections, is of the decision of Steven Bloom which
25   is based on Susan’s medical condition – her handicap and disability.
26         39.    Susan is “otherwise qualified” to receive medically viable life sustaining
27   treatment.
28

                                                -6-
Case 8:21-cv-00775-DOC-ADS Document 1 Filed 04/24/21 Page 8 of 10 Page ID #:8




1          40.    Thus, HOAG’s decision to withhold medically viable life sustaining
2    treatment from Susan over her daughter’s objections, violates the Rehabilitation Act.
3          41.    As a proximate cause of the Defendants’ conduct, Plaintiff is incurring
4    attorneys fees and litigation costs, including the costs of retaining experts.
5          42.    Plaintiff prays for relief in the form of a declaration of her rights to Privacy
6    of the healthcare decisions concerning Susan’s rights to exercise control over her
7    medical decisions and that the efforts to/decision of HOAG to preclude Susan from
8    medically viable life sustaining procedures violates the Rehabilitation Act.
9          43.    Plaintiff prays for an injunction requiring Defendant Hoag Memorial
10   Hospital Presbyterian, to the extent permissible within applicable medical standards of
11   care, institute life sustaining medical treatment including, but not limited to, mandating
12   introduction of nutritional support, insertion of a tracheostomy tube, gastric tube, and to
13   provide other medical treatments and protocols designed to promote Susan’s maximum
14   level of medical improvement and provision of sufficient time to evaluate Susan’s
15   responsiveness to treatment.
16                                       FIFTH COUNT
17                             (Americans With Disabilities Act)
18         44.    Plaintiff incorporates, herein by reference, paragraphs 1 through 43 as
19   though fully set forth herein.
20         45.    Section 302 of the Americans with Disabilities Act (“ADA”) prohibits
21   discrimination against disabled individuals by “public accommodations.” 42 U.S.C. §
22   12182.
23         46.    A “disability” is “a physical or mental impairment that substantially limits
24   one or more of the major life activities” of an individual. 42 U.S.C. § 12102(2). This
25   includes any physiological disorder or condition affecting the neurological system,
26   musculoskeletal system, or sense organs, among others. 28 C.F.R. § 36.104 (definition
27   of “physical or mental impairment”).
28

                                                -7-
Case 8:21-cv-00775-DOC-ADS Document 1 Filed 04/24/21 Page 9 of 10 Page ID #:9




1          47.    Brain damage from lack of oxygen is a disability, because it affects Susan’s
2    neurological functioning, ability to walk, and ability to see or talk.
3          48.    “Public accommodation” is defined to include a “professional office of a
4    health care provider, hospital, or other service establishment.” 42 U.S.C. § 12181(7).
5    HOAG is a public accommodation under the ADA. 28 C.F.R. § 36.104.
6          49.    Section 302(a) of the ADA states a general rule of nondiscrimination
7    against the disabled: General rule. No individual shall be discriminated against on the
8    basis of disability in the full and equal enjoyment of the goods, services, facilities,
9    privileges, advantages, or accommodation of any place of public accommodations by
10   any person who owns, leases (or leases to), or operated a place of public
11   accommodation. 2 U.S.C. § 12182(a).
12         50.    In contract to the Rehabilitation Act, the ADA does not require that a
13   handicapped individual be “otherwise qualified” to receive the benefits of participation.
14   Further, section 302(b)(1)(A) of the ADA states that “[i]t shall be discriminatory to
15   subject an individual or class of individuals on the basis of a disability…to a denial of
16   the opportunity of the individual or class to participate in or benefit from the goods,
17   services, facilities, privileges, advantages, or accommodations of an entity.” 42 U.S.C §
18   12182(b)(1)(A)(i).
19         51.    HOAG seeks to deny Susan Bloom the benefits of medically viable life
20   sustaining treatment by reason of her disability.
21         52.    Plaintiff prays for relief in the form of a declaration of her rights to Privacy
22   of the healthcare decisions concerning Susan’s rights to exercise control over her
23   medical decisions and that the efforts to/decision of HOAG to preclude Susan from
24   medically viable life sustaining procedures violates the ADA.
25         53.    Plaintiff prays for an injunction requiring Defendant Hoag Memorial
26   Hospital Presbyterian, to the extent permissible within applicable medical standards of
27   care, institute life sustaining medical treatment including, but not limited to, mandating
28

                                                -8-
Case 8:21-cv-00775-DOC-ADS Document 1 Filed 04/24/21 Page 10 of 10 Page ID #:10




 1   introduction of nutritional support, insertion of a tracheostomy tube, gastric tube, and to
 2   provide other medical treatments and protocols designed to promote Susan’s maximum
 3   level of medical improvement and provision of sufficient time to evaluate Susan’s
 4   responsiveness to treatment.
 5                                           PRAYER
 6         Wherefore, Plaintiff prays for judgement against the Defendant as follows;
 7   Counts One through Five:
 8         1. Declaratory Relief;
 9         2. Injunctive relief including, but not limited, to requiring Defendant Hoag
10             Memorial Hospital Presbyterian, to the extent permissible within applicable
11             medical standards of care, institute life sustaining medical treatment including,
12             but not limited to, mandating introduction of nutritional support, insertion of
13             a tracheostomy tube, gastric tube, and to provide other medical treatments and
14             protocols designed to promote Susan’s maximum level of medical
15             improvement and provision of sufficient time to evaluate Susan’s
16             responsiveness to treatment, and enter any other such relief the Court deems
17             just and appropriate under the circumstances;
18         3. Plaintiff also requests that the Court issue whatever additional injunctive relief
19             the Court deems appropriate; and
20         4. For such other and further relief as the court may deem proper.
21

22    Dated: April 24, 2021                             GESSIN LTD
23

24
                                                        By: /s/ Jesse Gessin
                                                            Jesse Gessin
25
                                                              Counsel for Plaintiff
26                                                            Dannielle Fewster
27

28

                                                -9-
